BOND, J.
The collector of revenue for the city of Aurora, in Lawrence county, Missouri, in the name of the state of Missouri, sues for certain taxes and penalties aggregating $50.89, which he alleges accrued upon certain land owned by the defendant within the corporate limits of said city by virtue of certain ordinances of said city and the statutes of this state. He asks judgment enforcing a lien against said real estate for the taxes assessed thereon and the costs of this suit.
The answer admits the ownership by defendant of the land described in the petition; avers that it is situated one *36mile from the city proper, and is not needed for city purposes; that it is used for mining and for pasture, and is not inhabited, and is not and could not be benefited by inclusion within the corporate limits of the said city. The answer further avers that the ordinance purporting to extend the corporate limits of said city so as to include defendant’s land is unreasonable, unjust and oppressive, in that it involves taxation without benefit to the land or its owner; and was therefore' invalid. The answer concludes with a prayer for injunctive relief against any taxes for city purposes against the said land.
The reply took issue. The cause was submitted to the court for decision upon evidence adduced by plaintiff and upon an agreed statement of facts. Erom these sources it appears that the amount of taxes alleged to be delinquent in the petition is evidenced by a tax bill against that property of the defendant which was added to the corporate limits of the city of Aurora by an ordinance passed on the fourteenth of September, 1891, which ordinance was ratified at an election wherein the total vote cast was 361, of which 242 ballots were cast for and 119 against the proposition to extend the city limits; that the city of Aurora is a mining town, where lead and zinc were discovered in 1885. That it was first incorporated in 1886,and has since been extended by-several additions to its corporate limits. The agreed statement of facts concludes,
“That in 1891 the plaintiff had a population of six thousand; that the defendant’s tracts of land are one mile east of the main business portion of the city and that city limits, extended by ordinance number 66, passed September 14, 1891, runs one-fourth mile east of the east line of the defendant’s property. That in the year 1891 the plaintiff by vote, erected a city hall, at a cost of $5,000; that same year an electric light franchise was granted to E. E. Foster *37and a plant erected in the fall of 1891 or spring of 1892; but no lights were put in the mines or wires extended beyond piatted towm; that a waterworks franchise was granted to a private corporation in 1891 and a good waterworks plant and system put in the city in that year; with power house in city of Verona, five miles west of plaintiff; that in the summer of 1892 a water main was laid for the use of and paid for by the Werril-Winslow Mining plant along the right of way of the Erisco road (w'hich road was built in 1870 and runs through the mines) east to the Brinkerhoff tract, a mile east of the business portion of the city; that some of the mining plants within the plaintiff’s corporate limits are supplied with water therefrom, but none on the defendant’s land; that said main is a private main; that said waterworks company also furnishes water to the town of Verona, a city five miles west of plaintiff and near the company’s power house, and Verona lias fire plugs; and also to a few farmers along the line; that there are no fire plugs in the mines along the main running east mentioned; that there is also a telephone system, licensed to do business in plaintiff, some phones being used in the mines; that there are five telephones at use by different mining plants and they and the poles and wires are paid for by the renters; that the same system runs to Mt. Vernon, Chesapeake, Lawreneeburg, Madry, Osa, Halltown, Spencer, Stotts City, Monett, Pierce City and Cassville. That in the year 1893 Crescent street was extended east to the eastern limits of the city and since then has been only recently worked by the city to one-half mile east of Elton avenue; that said street was extended in 1893 for the purpose of enabling the Memphis railroad to build east on same, and no part of said street touches the defendant’s land; that in 1893 said Memphis road was extended east to the Brinkerhoff tract. That the land of the defendant was purchased by it in 1891 at a price of $1,500 per acre or thereabouts; *38that there are no houses on the defendant’s land.
“That defendant’s land is platted and held for mining purposes only and the plat must be put in evidence, but no other evidence shall be introduced by either party.
“In witness whereof the said parties have hereunto set their hands this fifteenth day of September, A. D. 1889.”
The court gave judgment for defendant, from which plaintiff appealed.
The first question presented by this appeal grows out of the defense set up in the answer, which'is that the taxes sued for were not laid upon property legally a part of the corporate territory of the city of Aurora. In support of this defense it is insisted that the ordinance purporting to include defendant’s land and that of other owners within the city limits was void for unreasonableness and oppression. No objection is made to the form or -manner of adoption of this annexation ordinance. The only point relied upon is, that it is invalid as to defendant’s land on account of the remoteness of the same from the inhabited part of the city and its inutility for urban uses and purposes. The right of the city of Aurora as one of the fourth class to extend its corporate powers and territorial limits “over any territory lying adjacent thereto,” is not questioned. It is simply answered by defendant that its property does not fall within that statutory description. R. S. 1899, sec. 1580 (Amended Acts 1891, page 6162). The issue thus presented raises a single question, did the ordinance enacted by the city of Aurora, September 14, 1891, make the land of defendant a part of the limits of that city and extend over it the chartered jurisdiction of said city? As it is not contended that said ordinance discloses any defect or irregularity on its face or in its enactment, it must follow that the question propounded can only be determined by matter in pais, and that the extrinsic question of fact thus presented is whether or not the land of *39defendant was adjacent to the city of Aurora. If it was, it became endowed with the chartered franchise governing all other portions of the territory of that city. If it was not, the exercise of snch jurisdiction over it was illegal and a mere usurpation on the part of said city, and should have been ousted by a quo warranto or other direct attack upon the authority and jurisdiction assumed by said city under the terms of its annexation ordinance. State ex inf. v. Fleming, 147 Mo. loc. cit. 12, and cases cited; State ex rel. v. Town of Westport, 116 Mo. 582. The express power given to cities of the fourth class to extend their limits over adjacent territory is one of pro tanto incorporation. Where the act to that effect is free from defect or infirmity on its face or in its method of adoption and is followed by a de facto exercise of corporate jurisdiction over the annexed territory, its validity can not be questioned by a collateral attack. So in the case at bar whether the plaintiff city, in its proceeding to incorporate the land of respondent, acted within the authority expressly confided to it as a legislative agency, presents an issue properly triable in a suit, by a quo warranto, to annul such proceedings and to vacate the assumption of corporate jurisdiction over the land of defendant. To permit such questions to be litigated in actions brought for the enforcement of taxing ordinances or other ordinances governing the conduct of the inhabitants of the municipality, would expose its right to be a municipal corporation, and the important interests dependent thereon, to collateral attack by a creditor or wrongdoer, whenever it undertook to exercise the ordinary functions of city government. On the one side, municipal corporations are delegated agencies of state government, hence their existence as such should not be subject to indirect attack at the caprice of private interests, but should only be open to question in a direct proceeding in the interests of the public. In a recent *40ruling in a case involving the extension of corporate authority by the addition of new territory, the supreme court on the point under review uses the following language: “Until questioned by quo warranto or other direct proceeding by the state, it is intolerable that every time a city sues on an account it must first establish its right to exist.” Kansas City v. Stigmiller, 52 S. W. Rep. 723-728. While some of the previous rulings of the supreme court admit of a broader latitude of inquiry in actions brought by municipalities for the enforcement of the obligations of its citizens, the foregoing enunciation appears to be the clear doctrine of the latest cases, and also to be in accord with the earliest rulings on this subject. State ex rel. v. Henderson, 145 Mo. loc. cit 341; Perkins v. Fielding, 119 Mo. 149; Giboney v. Cape Girardeau, 58 Mo. 140; Inhabitants of the town of Fredericktown v. Fox, 84 Mo. 65; City of Marionville to use of Henson, 65 Mo. App. loc. cit. 409; City of Billings v. Dunaway, 54 Mo. App. loc. cit. 3; City of Clarence v. Patrick, 54 Mo. App. loc. cit. 466. If respondent was not content with the incorporation of its land as a part of the city of Aurora, it should have attacked the validity of the act of the plaintiff in so doing, by quo warranto or other direct proceeding. According to the record before us it accepted the status created by the extension of the corporate jurisdiction of the plaintiff city, and only sought to question its validity, by extrinsic evidence, when suit was brought to enforce a lien against its land for delinquent taxes. This defense was not available to that action. The result is that the judgment in this case is reversed and the cause remanded to be tried in conformity with this opinion.
All concur.